


MASTER AGREEMENT
THIS MASTER AGREEMENT (this “Agreement”), dated as of January 6, 2015 (the
“Closing Date”), is by and among Diamond Resorts International, Inc., a Delaware
corporation (“DRII”), Diamond Resorts Corporation, a Maryland corporation
(“DRC”; together with DRII, the “DRII Parties”), Hospitality Management and
Consulting Service, L.L.C., a Nevada limited liability company (“HMCS”), Stephen
J. Cloobeck, individually (“SJC”), Cloobeck Companies, LLC, a Nevada limited
liability company (“Cloobeck Companies”), JHJM Nevada I, LLC, a Nevada limited
liability company formerly known as Diamond Resorts, LLC (“JHJM”; JHJM and
Cloobeck Companies being referred to herein, collectively, as the “SJC
Entities”; and SJC and the SJC Entities being referred to herein as the “SJC
Parties”), and, solely for purposes of Sections 1(a)(ii), 1(b) and 10 hereof,
Nevada Resort Properties Polo Towers Limited Partnership, a Nevada limited
partnership (“Polo Towers”). Each of the DRII Parties, HMCS and the SJC Parties
is referred to herein as a “Party” and, collectively, as the “Parties.”
RECITALS
WHEREAS, DRC and HMCS are parties to that certain Amended and Restated Homeowner
Association Oversight Consulting and Executive Management Services Agreement,
dated as of December 31, 2012 (the “HMCS Agreement”), pursuant to which HMCS
provides executive management and consulting services to DRC.
WHEREAS, HMCS and JHJM are parties to that certain Amended and Restated Services
Agreement, dated as of December 31, 2012 (the “Existing Services Agreement”),
pursuant to which JHJM provides (i) the services of SJC to the DRII Parties, and
(ii) strategic oversight and direction of hospitality services provided by the
DRII Parties.
WHEREAS, each of JHJM and Polo Towers is party, together with Polo Towers Master
Owners Association, Inc., a Nevada corporation (the “Association”), and other
parties thereto, to that certain Amended and Restated Grant of Reciprocal
Easements and Declaration of Covenants, Conditions and Restrictions, dated as of
June 19, 2002, recorded August 27, 2002 in Book 20020827 as Instrument No. 02443
in the Recorder’s Office of Clark County, Nevada (“Official Records”) (as
modified by the document entitled “Amendment to Article 9 (Only) of Amended and
Restated Grant of Reciprocal Easements and Declaration of Covenants, Conditions
and Restrictions dated as of March 25, 2003, recorded March 26, 2003 in Book
20030326 as Instrument No. 00730 of the Official Records, as further modified by
the document entitled “Amendment to Article Four (Only) of Amended and Restated
Grant of Reciprocal Easements and Declaration of Covenants, Conditions and
Restrictions” dated as of June 26, 2003, recorded June 26, 2003 in Book 20030626
as Instrument No. 03913 of the Official Records, and as further modified by the
document entitled “Amendment to Article 10.02 (Only) of Amended and Restated
Grant of Reciprocal Easements and Declaration of Covenants, Conditions and
Restrictions” dated as of October 1, 2003, recorded October 21, 2003 in Book
20031021 as Instrument No. 00837 of the Official Records, the “REA”), pursuant
to which, among other things, JHJM and Polo Towers are entitled to rights, and
subject to restrictions, with respect to, or otherwise relating to, parcels of
land specified therein.

1



--------------------------------------------------------------------------------



WHEREAS, Cloobeck Companies and Chautauqua Management, LLC, a Nevada limited
liability company of which David F. Palmer, DRII’s president and chief executive
officer, is the sole manager (“Chautauqua”), own all of the outstanding equity
interests in HMCS, and Cloobeck Companies and Chautauqua desire to sell to DRC,
and DRC desires to purchase from Cloobeck Companies and Chautauqua, all of the
outstanding equity interests in HMCS pursuant to a Membership Interest Purchase
Agreement to be entered into among Cloobeck Companies, Chautauqua and DRC (the
“HMCS Purchase Agreement”).
WHEREAS, JHJM and HMCS desire to terminate the Existing Services Agreement, upon
the terms and conditions stated in this Agreement.
WHEREAS, each of JHJM and Polo Towers desires to assign to DRC, and DRC desires
to assume from JHJM and Polo Towers, all of its right, title and interest in and
to, and all of its obligations under, the “greeter easement” set forth in
Article 8 of the REA, free of any liens or other encumbrances (other than liens
and encumbrances set forth in the REA), pursuant to an Assignment and Assumption
Agreement to be entered into among JHJM, Polo Towers and DRC (the “Assignment
Agreement”).
WHEREAS, SJC is the sole manager of or otherwise has the ability to control each
of Cloobeck Companies and JHJM, and SJC and/or his immediate family members (or
entities of which SJC and/or his immediate family members own the outstanding
equity interests or of which SJC and/or his immediate family members are
otherwise the ultimate beneficiaries) beneficially own all of the outstanding
equity interests of Cloobeck Companies and JHJM.
WHEREAS, SJC controls and beneficially owns, directly or indirectly,
substantially all of the equity of Polo Towers.
WHEREAS, SJC and each of the other SJC Parties will derive substantial benefit
from the consummation of the transactions contemplated hereby and by the other
Transaction Documents (as defined below).
WHEREAS, the Audit Committee (the “Audit Committee”) of the Board of Directors
of DRII (the “Board”), consisting solely of independent members of the Board,
none of whom has an economic or other interest in the transactions contemplated
by this Agreement or any of the other Transaction Documents (collectively, the
“Transactions”), acting in accordance with the charter of the Audit Committee
and DRII’s Related Party Transactions Policy, unanimously approved, and
recommended that the Board approve, the execution, delivery and performance of
this Agreement and the other Transaction Documents and the consummation of the
Transactions.
WHEREAS, the Board, acting upon the recommendation of the Audit Committee, by
unanimous vote of all of the directors (other than SJC and Mr. Palmer, the only
two directors with an economic or other interest in the Transactions and each of
whom abstained from such vote and the related deliberations of the Board), (i)
determined that it is in the best interests of DRII and its stockholders to
enter into this Agreement and each of the other Transaction Documents with the
SJC Parties, and (ii) approved the execution, delivery and performance of this
Agreement and each of the other Transaction Documents and the consummation of
the Transactions.

2



--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and each of the other Transaction Documents and of the
Transactions, the Parties, severally and not jointly, hereby agree as follows:
AGREEMENT
1.Closing of Transactions; Cash Consideration.
(a)    Transaction Documents. On the Closing Date:
(i)    Each of DRC and Cloobeck Companies shall execute and deliver (and the
Parties acknowledge that Chautauqua is also contemporaneously executing and
delivering) the HMCS Purchase Agreement, together with any other agreements and
instruments to which such Person will be a party or by which such Person will be
bound in connection with the Transactions; and
(ii)    Each of JHJM, Polo Towers and DRC shall execute and deliver the
Assignment Agreement.
(b)    Cash Consideration. In consideration of the covenants and agreements of
the SJC Parties and Polo Towers contained in this Agreement and each of the
other Transaction Documents and of the Transactions, DRII shall deliver to SJC
or his designee(s) (and each of the SJC Parties and Polo Towers hereby
authorizes and directs DRII to deliver to SJC or his designee(s)), on or prior
to January 30, 2015, an amount equal to $16,500,000 (the “Cash Consideration”)
by wire transfer of immediately available funds in accordance with written wire
instructions provided by, or on behalf of, SJC to DRII in advance of the Closing
Date. Each of the SJC Parties and Polo Towers acknowledges and agrees that the
receipt of the Cash Consideration by SJC or his designee(s) shall be deemed to
be the receipt by such SJC Party or Polo Towers, as applicable, of all or any
portion of such Cash Consideration to which such SJC Party or Polo Towers, as
applicable, may be entitled.
(c)    The Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall be effective for all purposes under this
Agreement as of 12:01 a.m. in Las Vegas, Nevada on January 1, 2015 (the
“Effective Time”). The Parties hereto acknowledge and agree that all proceedings
at the Closing shall be deemed to have been taken and all documents to be
executed and delivered by all Parties at the Closing shall be deemed to have
been taken and executed simultaneously.
(d)    Allocation of Cash Consideration. DRII may prepare and deliver to the SJC
Parties an allocation of all or any portion of the aggregate consideration paid,
payable, given or to be given, including the Cash Consideration, with respect to
the Transactions, including for purposes of preparing and filing of any income
tax returns; and each Party shall file tax returns in a manner consistent with
any such allocation.
2.    SJC Services.

3



--------------------------------------------------------------------------------



(a)    Termination of Existing Services Agreement. Each of HMCS and JHJM hereby
covenants, acknowledges and agrees that, notwithstanding the terms set forth in
the Existing Services Agreement (including the termination provisions set forth
in Section 4 thereof, the compliance with which is hereby waived by each of HMCS
and JHJM), effective as of the Effective Time: (a) the Existing Services
Agreement shall be terminated in its entirety, by mutual agreement of HMCS and
JHJM, without further action by HMCS or JHJM, and will have no further force or
effect; and (b) neither HMCS nor JHJM shall be entitled to any rights (including
any rights to payment of any amounts owed or owing under Sections 2, 3 or 4 of
the Existing Services Agreement), or be subject to any obligations or
liabilities, under the Existing Services Agreement; provided, however, that,
Section 7.4 (Indemnification of Service Provider) of the Existing Services
Agreement, together with such portions of the Existing Services Agreement as are
necessary to enforce the covenants and agreements of HMCS set forth in Section
7.4 thereof, shall continue in full force and effect and survive the termination
of the Existing Services Agreement pursuant to this Section 2(a) in accordance
with the terms thereof.
(b)    Service as Chairman. DRII hereby covenants and agrees that, at least
through December 31, 2017, so long as SJC is serving as a member of the board of
directors of DRII (the “Board”), SJC shall continue to be the Chairman of the
Board (the “Chairman”), and the Company shall take such action as shall be
necessary to effectuate such designation. So long as SJC is serving as Chairman,
DRII shall pay to SJC, and SJC shall be entitled to receive from DRII,
commencing with the 2015 annual meeting of DRII’s stockholders, (i) an annual
retainer equal to 200% of the annual retainer, and (ii) annual equity
compensation equal to 200% of the annual equity compensation, in each case
payable to members of the Board who are not officers or employees of the Company
or the Vice Chairman of the Board (excluding, for the avoidance of doubt, any
additional amounts payable for service on any committee of the Board or as chair
of any such committee). Such annual retainer and equity compensation shall be
paid at the same times and on the same bases as applicable to the other members
of the Board, and the Chairman shall be entitled to elect to receive his annual
retainer in stock pursuant to DRII’s Non-Officer Director Share Accumulation
Program.
(c)    Expense Reimbursement.
(i)    So long as SJC is serving as Chairman, the DRII Parties shall pay on
behalf of SJC (or shall otherwise reimburse SJC for) all reasonable and ordinary
expenses incurred by SJC in the course of SJC’s providing of services to, or on
behalf of, the DRII Parties in his capacity as Chairman, subject in all respects
to DRII’s expense reimbursement policy, as may be in effect from time to time
(the “Reimbursement Policy”); provided that the maximum reimbursable amounts for
SJC shall not be reduced below the amounts set forth in the Reimbursement Policy
as in effect at the Effective Time (in the form previously provided to SJC)
without the prior written consent of SJC. In this regard, SJC shall file expense
reports with respect to such expenses in accordance with the Reimbursement
Policy, including adequate documentation. Expense reimbursements shall be made
in a timely manner consistent with the timeframes applicable to expense
reimbursement for other senior executives of the DRII Parties.

4



--------------------------------------------------------------------------------



(ii)    So long as SJC is serving as Chairman, SJC shall be entitled to the
benefits of, and subject to the terms set forth in, the aircraft use policy of
DRII, as may be in effect from time to time (the “Aircraft Use Policy”). In
accordance with the Aircraft Use Policy, SJC shall execute and deliver a Time
Sharing Agreement, in substantially the form previously provided to SJC, which
shall set forth terms under which SJC shall reimburse the DRII Parties for
expenses related to any use of aircrafts of the DRII Parties that is not for a
bona fide business purpose in the course of SJC’s providing of services to, or
on behalf of, the DRII Parties in his capacity as Chairman.
3.    Aircraft Agreements.
(a)    N702DR Lease Agreement. DRC hereby covenants, acknowledges and agrees
that it shall not terminate (or provide notice to N702DR, LLC, or to any
successor in interest under the N702DR Lease Agreement, to terminate) the N702DR
Lease Agreement pursuant to Section 18(b) thereof if and to the extent that any
such termination would be effective on or prior to December 31, 2017; provided,
that, for the avoidance of doubt, the Parties hereby acknowledge and agree that
nothing set forth in this Section 3(a) shall be deemed to limit, modify or
otherwise affect the rights of either of the parties to the N702DR Lease
Agreement to terminate the N702DR Lease Agreement pursuant to Section 18
thereof, other than as expressly set forth in this Section 3(a).
(b)    Indemnification for N189DR Lease Guaranty. DRC shall, for so long as SJC
or any of his Affiliates shall be subject to the N189DR Lease Guaranty,
indemnify and hold harmless SJC and each of his Affiliates (a “SJC Indemnified
Party”) from any and all amounts that SJC is actually required to pay to Banc of
America Leasing & Capital, LLC (or its successor-in-interest) under the N189DR
Lease Guaranty. SJC covenants, acknowledges and agrees to comply (and cause his
Affiliates to comply), for so long as SJC or any of his Affiliates shall be
subject to the N189DR Lease Guaranty, with all of the covenants and agreements
set forth in the N189DR Lease Guaranty, including the “Financial Covenants” set
forth in Section 4A thereof.
4.    Indemnification and Insurance.
(a)    Indemnification. The DRII Parties hereby agree that all rights to
indemnification by the DRII Parties or any of their respective subsidiaries or
Affiliates existing as of the Effective Time in favor of any SJC Party as
provided in such DRII Party’s certificate of incorporation or bylaws, in each
case as in effect at the Effective Time, or pursuant to any other agreements in
effect at the Effective Time, including, for the avoidance of doubt, the
indemnification obligations of (i) DRII pursuant to that certain Indemnification
Agreement, dated as of July 18, 2013, by and between DRII and SJC, and (ii) HMCS
pursuant to Section 7.4 of the Existing Services Agreement, shall survive the
consummation of the Transactions and shall remain in full force and effect, and
the DRII Parties shall honor and fulfill (and shall cause their respective
subsidiaries and Affiliates to honor and fulfill) in all material respects such
rights to indemnification. In addition, for a period of six years after the
Effective Time, the DRII Parties shall not, and shall not permit HMCS to amend,
repeal or modify any provision in HMCS’s operating agreement relating to the
exculpation or indemnification of any officers, members or managers in a manner
materially adverse to any SJC Party that may be entitled to such exculpation or
indemnification thereunder (unless

5



--------------------------------------------------------------------------------



such amendment, repeal or modification is required by law), it being the intent
of the Parties that the officers, members and managers of HMCS shall continue to
be entitled to such exculpation and indemnification to the extent provided in
HMCS’s operating agreement (as in effect at the Effective Time).
(b)    D&O Insurance. DRII shall maintain in full force and effect, for a period
of not less than six years after the Effective Time (the “D&O Insurance
Period”), at DRII’s expense, liability insurance applicable to directors and
officers (the “D&O Insurance”) from established and reputable insurers, in such
amount, and otherwise on such terms, as are determined in good faith by the
Board. SJC shall be covered by such policy or policies in such a manner as to
provide SJC the same rights and benefits as are accorded to members of the
Board. DRII shall advise SJC as to the terms of, and the amounts of coverage
provided by, any liability insurance policy described in this Section 4(b) and
shall promptly notify SJC if, at any time, any such insurance policy will expire
or be terminated, the amount of coverage under any such insurance policy will be
decreased or the terms of any such insurance policy will materially change.
Notwithstanding the foregoing, in the event that SJC ceases to be a director of
DRII, DRII may, at its option, purchase a “tail” prepaid policy on the D&O
Insurance covering the then-remaining portion of the D&O Insurance Period, and
such “tail” policy shall thereafter satisfy the obligations of DRII under this
Section 4(b).
(c)    Key Man Insurance. The DRII Parties shall maintain in full force and
effect, through December 31, 2017, the portion of the SJC Key Man Policy as to
which SJC’s insurance trust is the beneficiary (the “Applicable Portion”) and
pay, when due, any and all premiums with respect thereto; provided, however,
that the DRII Parties may, at their option, prepay the premiums for the
Applicable Portion, and such prepayment shall thereafter satisfy the obligations
of the DRII Parties to pay premiums therefor under this Section 4(c). Following
December 31, 2017, SJC or SJC’s Insurance Trust may pay the premiums for the
Applicable Portion of such life insurance.
(d)    Medical Insurance; COBRA. So long as SJC is serving as Chairman, the DRII
Parties shall provide to SJC and his spouse and children, at the expense of the
DRII Parties (subject to customary co-payments, deductibles, employee
contributions, and similar provisions), medical insurance to the extent such
individuals are eligible under the terms of the plans of the DRII Parties, that
may be in effect from time to time (the “Medical Insurance”), and, if such
persons are not eligible under such plans, the DRII Parties shall reimburse SJC
and his spouse and children for such Medical Insurance with respect to coverage
for so long as SJC is serving as Chairman. Upon expiration or termination (for
any reason) of SJC’s services as Chairman, to the extent SJC and his spouse and
children are eligible under the terms of the plans of the DRII Parties that may
be in effect from time to time, SJC and his spouse and children shall be
entitled to continuation of the Medical Insurance for eighteen (18) months
pursuant to COBRA, provided that SJC and his spouse and children timely elect
COBRA continuation coverage and timely pay all premiums therefor.
5.    Restrictive Covenants.
(a)    Acknowledgement. The DRII Parties and the SJC Parties each acknowledge
and agree that: (i) the services provided by JHJM and SJC pursuant to the
Existing Services

6



--------------------------------------------------------------------------------



Agreement and the HMCS Agreement were, and the services to be provided by SJC in
his capacity as Chairman are, of a special, unique, unusual, extraordinary and
intellectual character; (ii) the DRII Parties and their respective subsidiaries
and Affiliates provide services and compete within the fractional vacation
ownership industry, including managing, marketing, selling, acquiring and
developing fractional vacation ownership interests (which, for the avoidance of
doubt, the Parties hereby acknowledge and agree include both vacation ownership
interests sold as points or intervals) and resorts and providing consumer
financing for purchases of fractional vacation ownership interests (the
“Business”); (iii) the DRII Parties are relying on the covenants and agreements
of the SJC Parties set forth in this Section 5 in recognition of the foregoing,
and without such covenants and agreements neither DRII nor DRC would enter into
this Agreement or any of the other Transaction Documents to which it is a party
or consummate the Transactions (including DRC’s acquisition of all of the
outstanding membership interests of HMCS pursuant to the HMCS Purchase
Agreement); (iv) the provisions of this Section 5 are reasonable and necessary
to protect the businesses of the DRII Parties and their respective subsidiaries
and Affiliates; and (v) the Cash Consideration and the other consideration paid,
payable, given or to be given to the SJC Parties in connection with the
Transactions are sufficient consideration to make the covenants and agreements
set forth in this Section 5 enforceable. For the avoidance of doubt, the Parties
acknowledge and agree that nothing contained in this Section 5 is intended to,
nor shall, limit or in any other way affect SJC’s fiduciary or other duties as
Chairman and a director of DRII or his obligations under DRII’s charter
documents and corporate governance policies.
(b)    Confidential Information. As a result of the nature of the services
provided, and to be provided, to the DRII Parties and their respective
subsidiaries and Affiliates, including services under the Existing Services
Agreement and the HMCS Agreement and SJC’s continued service as Chairman, each
of the SJC Parties hereby acknowledges that the SJC Parties have had and will
have access to or knowledge of Confidential Information which, if revealed,
could be detrimental to the DRII Parties or any of their respective subsidiaries
or Affiliates, and that the DRII Parties have a protectable interest in such
Confidential Information. Each of the SJC Parties covenants and agrees that it
will not, without the prior written consent of the DRII Parties, and except as
necessary for SJC to perform his duties as Chairman, directly or indirectly,
disclose to or discuss with any Person, any Confidential Information. The
restrictions in this Section 5(b) shall not apply to information which after
disclosure to or discovery by any SJC Party becomes generally available to the
public otherwise than through a breach of this Section 5(b). In addition, each
SJC Party may disclose Confidential Information to the extent that such SJC
Party is required by judicial or administrative order to disclose such
Confidential Information, as long as such SJC Party (x) promptly notifies the
DRII Parties of such required disclosure (to the extent legally permissible) so
that the DRII Parties may, at their sole option and election, seek an
appropriate protective order or waive such SJC Party’s compliance with the
provisions of this Section 5(b), (y) cooperates with the DRII Parties (at the
expense of the DRII Parties) to limit or restrict such disclosure, and (z) if
disclosure of such Confidential Information is required, in the opinion of such
SJC Party’s legal counsel who has been informed of the relevant facts, discloses
only that portion of the Confidential Information that is legally required to be
disclosed in the opinion of such counsel. Each SJC Party shall take all
reasonable steps to safeguard Confidential Information and protect it against
disclosure, misuse, loss or theft. The obligations of this Section 5(b) shall
survive the termination of this Agreement and the expiration of the Restricted
Period (as defined below).

7



--------------------------------------------------------------------------------



(c)    Non-Competition. Each SJC Party hereby agrees that from the date hereof
through December 31, 2017 (the “Restricted Period”), such SJC Party shall not
(and shall cause such SJC Party’s Affiliates not to), without the prior express
written approval of the DRII Parties, directly or indirectly, on his or its own
behalf or on behalf of others (other than as required in the course of SJC’s
providing of services to, or on behalf of, the DRII Parties in his capacity as
Chairman), invest in, own, manage, operate, finance, control or participate in
any way in the ownership, management, operation, financing or control of, be
employed or otherwise engaged by, lend any SJC Party’s credit, name or any
similar name to (including through the grant of a license to use or otherwise
exploit SJC’s Persona or otherwise), provide consulting or other services to, or
in any other manner be connected or associated for financial benefit with, any
Person that is engaged in the Restricted Business or any part thereof within any
country in which either of the DRII Parties or any of their respective
subsidiaries or Affiliates is engaged in the Business; provided, however, that
nothing herein shall prohibit any SJC Party from (i) purchasing and/or passively
owning securities of a publicly traded corporation or other entity so long as
the SJC Parties, together with each of their respective Affiliates,
collectively, do not own at any time more than five percent (5%) of the
outstanding shares or common equity interests of any such publicly traded
corporation or other entity that engages in any way in the Restricted Business,
or (ii) serving as a director, or otherwise participating in the business of, a
corporation or other entity of which a not more than de minimis portion (from a
financial or any other perspective) of its business consists of managing,
marketing, selling, acquiring and/or developing, and/or financing the purchases
of, fractional vacation ownership interests, so long as no SJC Party is directly
involved in any such activities.
(d)    Non-Solicitation; Non-Interference. Each SJC Party hereby agrees that
during the Restricted Period, such SJC Party shall not (and shall cause such SJC
Party’s Affiliates not to), without the prior express written approval of the
DRII Parties, directly or indirectly, on his or its own behalf or on behalf of
others (other than as required in the course of SJC’s providing of services to,
or on behalf of, the DRII Parties in his capacity as Chairman), except with
respect to those persons listed on Exhibit A attached hereto, (i) solicit (other
than through general advertising), employ or otherwise engage any person who is
then currently an employee of either of the DRII Parties or any of their
respective subsidiaries or Affiliates, or any other person who was employed by
either of the DRII Parties or any of their respective subsidiaries or Affiliates
within the six-month period prior to the act of solicitation, employment or
engagement, as applicable (each, a “Covered Person”), or in any manner induce or
attempt to induce any then current employee of either of the DRII Parties or any
of their respective subsidiaries or Affiliates to terminate his or her
employment or other relationship with such DRII Party, subsidiary or Affiliate;
(ii) induce or attempt to induce any customer, client, vendor or business
partner of either of the DRII Parties or any of their respective subsidiaries or
Affiliates to cease doing business, or reduce its business relationship, with
any such DRII Party, subsidiary or Affiliate; or (iii) interfere with the
relationship of either of the DRII Parties or any of their respective
subsidiaries or Affiliates with any Person, including any Covered Persons or any
customer, client, vendor or business partner.
(e)    Enforcement. The Parties hereby acknowledge that the time, scope,
geographic area and other provisions of this Section 5 have been specifically
negotiated by sophisticated parties and agree that all such provisions are
reasonable under the circumstances of the Transactions and are necessary to
protect the Confidential Information and the goodwill of the

8



--------------------------------------------------------------------------------



businesses of the DRII Parties and their respective subsidiaries and affiliates.
Each SJC Party hereby expressly agrees and acknowledges that the restrictions
contained in this Sections 5 do not preclude such SJC Party from earning a
livelihood, nor do they unreasonably impose limitations on such SJC Party’s
ability to earn a living. In addition, each SJC Party agrees and acknowledges
that the potential harm to the DRII Parties and their respective subsidiaries
and Affiliates of its non-enforcement outweighs any harm to such SJC Party of
its enforcement by injunction or otherwise. Accordingly, each SJC Party hereby
agrees not to challenge the validity or enforceability of the restrictions
contained herein. If any covenant in this Section 5 is held to be unreasonable,
arbitrary or against public policy, such covenant shall be considered to be
divisible with respect to scope, time and geographic area, and the maximum
scope, time or geographic area, or all of them, allowable as a court of
competent jurisdiction may determine to be reasonable, not arbitrary and not
against public policy, shall be effective, binding and enforceable against the
SJC Parties. Each of the SJC Parties hereby acknowledges that a breach by such
SJC Party of its or his obligations hereunder will cause irreparable harm to the
DRII Parties and their respective subsidiaries and Affiliates. Accordingly, each
of the SJC Parties hereby acknowledges that the remedy at law for a breach of
its or his obligations under this Section 5 will be inadequate and agrees that,
in the event of a breach or threatened breach of this Section 5, the DRII
Parties and their respective subsidiaries and Affiliates shall be entitled, in
addition to all other available remedies, to an injunctive order and/or
injunction restraining any breach and requiring the enforcement of, and the
prevention of any violations of, the provisions hereof (without the necessity of
showing economic loss and without any bond or other security being required).
6.    Right of Publicity.
(a)    License. SJC hereby grants to the DRII Parties during the Restricted
Period the non-exclusive, perpetual, royalty-free and non-transferable right and
license to use, display, publish, perform, record, copy, broadcast, transmit,
distribute, combine with other works and otherwise exploit SJC’s Persona, in any
medium whatsoever (whether now known or hereafter created), solely in connection
with the DRII Parties’ operation of the Business (the “License”). In addition,
during the Restricted Period and thereafter, each of the DRII Parties shall have
the right to reference SJC publicly, by name, in a factual manner, as being the
founder of the DRII Parties and as to his then-current or past roles or
positions with any of the DRII Parties in any tangible, digital or other medium
whatsoever (whether now known or hereafter created) and, to the extent
necessary, SJC hereby grants the DRII Parties a non-exclusive, perpetual,
royalty-free and transferable right and license to do so. Notwithstanding
anything set forth herein, nothing contained herein will require the DRII
Parties to exercise or exploit any of its rights relating to SJC’s Persona.
(b)    Sublicense. The License is only sublicensable to (i) Affiliates of the
DRII Parties, and (b) any Person who needs such a sublicense to perform services
for the benefit of the DRII Parties. The DRII Parties shall be responsible for
any of their sublicensees’ compliance with the terms of this Section 6 to the
same extent as if such sublicensees were the “licensee” hereunder, and shall be
responsible for any breach hereof by any such sublicensee.
(c)    Approval. Prior to the publication, public broadcast, or other public
distribution or dissemination of any advertising, promotional or marketing
materials displaying or

9



--------------------------------------------------------------------------------



otherwise comprising any elements of SJC’s Persona, the DRII Parties shall
submit to SJC a representative sample of each such usage for SJC’s prior written
approval, which approval shall not be unreasonably conditioned, withheld or
delayed; provided, however, that the DRII Parties shall have no obligation to
submit to SJC any advertising, promotional or marketing materials which are not
substantially or materially different than materials used in connection with the
operation of the Business by either of the DRII Parties or any of their
respective subsidiaries or Affiliates prior to the Closing Date. Notwithstanding
anything to the contrary contained in this Section 6, following the expiration
of the Restricted Period (but in no event for longer than one year thereafter),
the DRII Parties shall have the right to use, display and distribute any
tangible marketing or other materials (including hard copies of digital media)
displaying or otherwise comprising any elements of SJC’s Persona which were
printed or otherwise produced or created prior to expiration of the Restricted
Period.
(d)    Ownership and Restrictions. Each of the DRII Parties acknowledges that,
as between the DRII Parties, on the one hand, and SJC, on the other hand, SJC
owns the exclusive rights, title and interest in and to SJC’s Persona. Neither
of the DRII Parties shall at any time, directly or indirectly, do or cause to be
done any act contesting or in any way impairing SJC’s rights, title or interest
in SJC’s Persona or SJC’s use of SJC’s Persona. Each of the DRII Parties
specifically acknowledges that its permitted use of SJC’s Persona will not
create any right, title or interest in SJC’s Persona, and that every permitted
use of SJC’s Persona by such DRII Party shall inure to the benefit of SJC.
7.    Release.
(a)    SJC Parties’ Release. Each SJC Party, on behalf of itself or himself and
its or his respective Affiliates, directors, officers, members, managers,
partners, representatives, successors and assigns (excluding, for the avoidance
of doubt, each of the DRII Parties and their respective subsidiaries and
Affiliates, the “SJC Releasing Parties”), effective upon the Effective Time,
unconditionally and irrevocably releases and forever discharges, to the fullest
extent permitted by law, each of the DRII Parties, HMCS and each of their
respective subsidiaries and Affiliates and their respective current and former
equityholders, members, managers, officers, employees, successors and assigns
(excluding, for the avoidance of doubt, each of the SJC Parties, the “DRII
Released Parties”), of and from any and all claims, demands, actions, causes of
action, orders, contracts, debts and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, both at law and in equity (“Claims”), which
such SJC Releasing Party now has, has ever had or may hereafter have against the
DRII Released Parties arising prior to the Closing Date or on account of or
arising out of any matter, cause or event occurring prior to the Closing Date,
but specifically excluding all Claims (i) arising under this Agreement or any of
the other Transaction Documents or contemplated by Section 4 of this Agreement,
(ii) resulting from any fraud or intentional misconduct of any of the DRII
Released Parties, (iii) any claim by any SJC Releasing Party pursuant to Section
7.4 of the Existing Services Agreement; and (iv) any claim in such SJC Releasing
Party’s capacity solely as a stockholder, officer or director of either DRII
Party.
(b)    DRII Parties’ Release. Each DRII Party, on behalf of itself and its
subsidiaries and their respective directors, officers, representatives,
successors and assigns (the “DRII Releasing

10



--------------------------------------------------------------------------------



Parties”), effective upon the Effective Time, unconditionally and irrevocably
releases and forever discharges, to the fullest extent permitted by law, each
SJC Party (the “SJC Released Parties”) of and from any and all Claims, which
such DRII Releasing Party now has, has ever had or may hereafter have against
the SJC Released Parties arising prior to the Closing Date or on account of or
arising out of any matter, cause or event occurring prior to the Closing Date,
but specifically excluding all Claims arising under this Agreement or any
Transaction Document and any claims resulting from any fraud, intentional
misconduct or gross negligence of any SJC Released Party.
8.    Disclosure. None of the Parties nor any of their respective Affiliates
shall make any public announcement or public disclosure regarding this Agreement
or any of the other Transaction Documents or any of the Transactions to any
Person other than a Party, without the prior written consent of the other
Parties, except that (a) DRII may file with the Securities and Exchange
Commission (the “SEC”) a Current Report on Form 8-K (the “Announcing Form 8-K”)
describing this Agreement and each of the other Transaction Documents and the
Transactions, which Announcing Form 8-K shall be in substantially the form
mutually agreed upon by the Parties prior to the Closing Date, and file a copy
of this Agreement and each of the other Transaction Documents with the SEC as an
exhibit to the Announcing Form 8-K or a subsequent periodic report; (b) DRII
shall issue a press release announcing the consummation of the Transactions,
which press release shall be in substantially the form mutually agreed upon by
the Parties prior to the Closing Date (the “Announcing Press Release); (c) DRII
may make any public announcement or disclosure that is in substantial conformity
with the Announcing Form 8-K, the Announcing Press Release or any other public
disclosure then-previously made by any of the Parties in accordance with this
Section 8; and (d) the DRII Parties and their respective subsidiaries and
Affiliates may make other public announcements or disclosure regarding this
Agreement or any of the other Transaction Documents or any of the Transactions
to, or as required by, any governmental, quasi-governmental or other regulatory
body, including the SEC and the New York Stock Exchange, without the prior
consent or approval of any of the SJC Parties; provided, however, that, SJC
shall have the reasonable opportunity to review and comment, in advance, upon
any such public announcement or disclosure, which comments DRII shall reasonably
consider in good faith. Except for disclosure made in accordance with the
immediately preceding sentence, the general forms and substance of communication
to employees, customers or business partners shall be subject to the prior
approval of SJC, which approval shall not be unreasonably withheld, delayed or
conditioned.
9.    Representations and Warranties of the SJC Parties and HMCS. Each of the
SJC Parties and HMCS (each, a “Subject Party”), severally, and not jointly,
hereby represents and warrants to each of the DRII Parties as follows:
(a)    Authorization; Enforcement; Validity. Such Subject Party is, to the
extent an entity, a duly organized and validly existing limited liability
company or limited partnership. Such Subject Party has the requisite power and
authority to enter into and perform its or his obligations under this Agreement
and each of the other Transaction Documents to which it or he is a party. The
execution and delivery by such Subject Party of this Agreement and each of the
other Transaction Documents to which such Subject Party is a party and the
consummation of the Transactions have been, to the extent such Subject Party is
an entity, duly authorized by the manager, general partner or board of managers
(or similar governing body) thereof, and no further consent

11



--------------------------------------------------------------------------------



or authorization is required by such Subject Party or, to the extent such
Subject Party is an entity, its manager, general partner or board of managers
(or similar governing body) or members, partners or other equity holders. This
Agreement and each of the other Transaction Documents to which such Subject
Party is a party have been duly executed and delivered by such Subject Party,
and each of this Agreement and the other Transaction Documents to which such
Subject Party is a party constitutes a valid and binding obligation of such
Subject Party, enforceable against such Subject Party in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
(b)    No Conflicts. The execution and delivery by such Subject Party of this
Agreement and each of the other Transaction Documents to which such Subject
Party is a party, the performance by such Subject Party of its obligations
hereunder and thereunder, and the consummation by such Subject Party of the
Transactions will not (i) to the extent such Subject Party is an entity, result
in a violation of the articles of organization, the limited liability company
operating agreement or limited partnership agreement (or similar organizational
documents) of such Subject Party; (ii) conflict with, or constitute a breach or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or would constitute a breach or default) under, or give to others
any right of termination, amendment, acceleration or cancellation of, or other
remedy with respect to, any agreement, indenture or instrument to which such
Subject Party is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to such Subject Party or by which any property
or asset of such Subject Party is bound or affected. Such Subject Party is not
required to obtain any consent, authorization or order of or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, this Agreement or any of the other
Transaction Documents.
(c)    Contracts. Each of the HMCS Agreement, the Existing Services Agreement,
the REA, the N189DR Lease Guaranty and the N702DR Lease Agreement (i) is in full
force and effect, (ii) has not been further amended or modified, and (iii)
constitutes a valid and binding obligation of any SJC Party that is party
thereto, enforceable against each such SJC Party in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
(d)    Assignment Agreement. JHJM has valid right, title and interest in and to
the “greeter easement” as described in Article 8 of the REA (“JHJM’s Article 8
Rights”), and JHJM has not transferred or otherwise assigned, by contract,
operation of law or otherwise, entered into any agreement or understanding to
assign, or granted any option or other right to acquire, JHJM’s Article 8 Rights
to any other Person. No SJC Party nor any Affiliate of any SJC Party, other than
JHJM or Polo Towers, has any direct or indirect right, title or interest in or
to the “greeter easement” as described in Article 8 of the REA. Upon the
consummation of the transactions contemplated by the Assignment Agreement, DRC
shall have valid right, title and interest in and to, and be entitled

12



--------------------------------------------------------------------------------



to the benefit of, JHJM’s Article 8 Rights, free of any liens or other
encumbrances (other than liens and encumbrances set forth in the REA).
10.    Representations and Warranties of Polo Towers. Polo Towers has the
requisite power and authority to enter into and perform its obligations under
the Assignment Agreement and those provisions of this Agreement applicable to
Polo Towers. Each of this Agreement (as applicable to Polo Towers) and the
Assignment Agreement have been duly executed and delivered by Polo Towers and
constitutes a valid and binding obligation of Polo Towers, enforceable against
Polo Towers in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. Polo Towers has valid right, title and interest in and to the “greeter
easement” as described in Article 8 of the REA (“Polo Towers’ Article 8
Rights”), and Polo Towers has not transferred or otherwise assigned, by
contract, operation of law or otherwise, entered into any agreement or
understanding to assign, or granted any option or other right to acquire, Polo
Towers’ Article 8 Rights to any other Person. Upon the consummation of the
transactions contemplated by the Assignment Agreement, DRC shall have valid
right, title and interest in and to, and be entitled to the benefit of, Polo
Towers’ Article 8 Rights, free of any liens or other encumbrances (other than
liens and encumbrances set forth in the REA).
11.    Representations and Warranties of the DRII Parties. Each of the DRII
Parties severally, and not jointly, hereby represents and warrants to each of
the Subject Parties as follows:
(a)    Authorization; Enforcement; Validity. Such DRII Party is a duly organized
and validly existing corporation and has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and
each of the other Transaction Documents to which it is a party. The execution
and delivery by such DRII Party of this Agreement and each of the other
Transaction Documents to which such DRII Party is a party and the consummation
of the Transactions have been duly authorized by the board of directors thereof,
and no further consent or authorization is required by such DRII Party or its
board of directors or shareholders. This Agreement and each of the other
Transaction Documents to which such DRII Party is a party have been duly
executed and delivered by such DRII Party, and each of this Agreement and the
other Transaction Documents to which such DRII Party is a party constitutes a
valid and binding obligation of such DRII Party, enforceable against such DRII
Party in accordance with its terms, except as such enforceability may be limited
by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(b)    No Conflicts. The execution and delivery by such DRII Party of this
Agreement and each of the other Transaction Documents to which such DRII Party
is a party, the performance by such DRII Party of its obligations hereunder and
thereunder, and the consummation by such DRII Party of the Transactions will not
(i) result in a violation of the certificate of incorporation or the bylaws (or
similar organizational documents) of such DRII Party; (ii) conflict with, or
constitute a breach or default (or an event which, with the giving of notice or
lapse of time or both, constitutes or would constitute a breach or default)
under, or give to others any right of

13



--------------------------------------------------------------------------------



termination, amendment, acceleration or cancellation of, or other remedy with
respect to, any agreement, indenture or instrument to which such DRII Party is a
party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to such DRII Party or by which any property or asset of such DRII
Party is bound or affected. Such DRII Party is not required to obtain any
consent, authorization or order of or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Agreement or any of the other Transaction Documents.
12.    Definitions.
(a)    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person. As used in
this definition, “control” (including, with correlative meanings, “controlled
by” and “under common control with”) means possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise). Notwithstanding the foregoing, for purposes of this
Agreement, (i) none of the SJC Parties shall be deemed to be an “Affiliate” of
either of the DRII Parties or any of their respective subsidiaries or
Affiliates, and (ii) none of the DRII Parties or any of their respective
subsidiaries shall be deemed to be an “Affiliate” of any of the SJC Parties.
(b)    “Confidential Information” means (a) any and all confidential or
proprietary information concerning the respective businesses of DRII, DRC, HMCS
and their respective subsidiaries and Affiliates which is not generally known to
the public, including historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, contractors, agents, suppliers and
potential suppliers, personnel training and techniques and materials, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, inventions and ideas, past, current and planned research and
development, customer lists, current and anticipated customer requirements,
price lists, market studies, business plans, computer software (including object
code and source code), database technologies, systems, structures,
architectures, processes, improvements, devices, discoveries, concepts and
methods, and any other information, however documented, of DRII, DRC, HMCS or
any of their respective subsidiaries or Affiliates that is a trade secret under
applicable law; and (b) any and all notes, analysis, compilations, studies,
summaries and other material prepared by or for DRII, DRC, HMCS or any of their
respective subsidiaries or Affiliates or any of their respective businesses
containing or based, in whole or in part, upon any information included in the
foregoing.
(c)    “N189DR” means that certain Embraer model EMB-125BJ aircraft (described
on the International Registry as EMBRAER model EMB-135), bearing U.S.
Registration No. N189DR (formerly N702DR) and manufacturer’s serial number
14500925.
(d)    “N189DR Lease Guaranty” means that certain Guaranty, dated as of December
7, 2007, by SJC, individually, in favor of Banc of America Leasing & Capital,
LLC, as

14



--------------------------------------------------------------------------------



amended by that certain Guaranty Amendment, dated as of December 7, 2007, as
further amended by that certain Second Guaranty Amendment, dated as of October
13, 2010.
(e)    “N702DR” means that certain Bombardier BD-700-1A10 aircraft (described on
the International Registry drop-down menu as Bombardier Global Express XRS)
bearing U.S. Registration No. N702DR and manufacturer’s serial number 9184.
(f)    “N702DR Lease Agreement” means that certain Aircraft Lease Agreement,
dated as of January 2, 2012, by and between N702DR, LLC, a Delaware limited
liability company, as lessor, and DRC, as lessee.
(g)    “Person” means any individual, firm, corporation, limited liability
company, partnership, trust or other entity, and shall include any successor (by
merger or otherwise) of such entity, and any governmental authority, agency,
department, commission or body.
(h)    “Restricted Business” means the Business, but, for the avoidance of
doubt, specifically excluding the remainder of the hospitality industry. For the
avoidance of doubt, the managing, marketing, selling, acquiring, developing of
not less than quarterly interests in condo/hotel resorts and the financing of
purchases of such interests shall not be a Restricted Business.
(i)    “SJC Key Man Policy” means that certain key man insurance policy on the
life of SJC for the benefit of the DRII Parties or their respective Affiliates
and SJC’s insurance trust, as amended, supplemented, restated or otherwise
modified and in effect at the Effective Time.
(j)    “SJC’s Persona” means SJC’s name, nicknames, likeness, image, signature
and voice.
(k)    “Transaction Documents” means this Agreement, the HMCS Purchase
Agreement, the Assignment Agreement and each of the other agreements and
instruments to which any of the Parties is (or will be) a party or by which it
is (or will be) bound in connection with the Transactions.
13.    Miscellaneous.
(a)    Counterparts; Delivery. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall be deemed to be one Agreement. This Agreement and any amendment hereto, to
the extent signed and delivered by means of a facsimile machine or via
electronic mail of a .pdf or .tif or similar file format, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party, each
Party shall re-execute original forms thereof and deliver them to all other
Parties. No Party shall raise the use of a facsimile machine or electronic mail
of a .pdf or .tif or similar file format to deliver a signature, or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or via electronic mail of a .pdf or .tif
or similar file format, as a defense to the formation or enforceability

15



--------------------------------------------------------------------------------



of this Agreement, and each Party forever waives any such defense. Each of the
Parties acknowledges receipt of a fully-executed copy of this Agreement.
(b)    Governing Law; Jurisdiction; Waiver; Service.
(i)    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Nevada without reference to the
conflicts of Law principles thereof.
(ii)    JURISDICTION. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEVADA AND THE UNITED STATES DISTRICT
COURT LOCATED IN LAS VEGAS, NEVADA IN ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION MAY AND SHALL BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT. THE
PARTIES HERETO IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING AND ANY RIGHTS THEY MAY HAVE TO TRANSFER OR CHANGE VENUE OF SUCH
ACTION OR PROCEEDING. THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW,
THAT FINAL AND UNAPPEALABLE JUDGMENT AGAINST ANY OF THEM IN ANY ACTION OR
PROCEEDING CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT,
A CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF
SUCH JUDGMENT.
(iii)    Waiver of Immunity. To the extent that any Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each of the Parties hereby irrevocably waives such immunity in respect
of its obligations under this Agreement.
(iv)    Service of Process. Without limiting any of the foregoing, each Party
agrees that service of any process, summons or notice of document in any action
suit or proceeding with respect to the subject matter hereof may be served on
any Party anywhere in the world.
(c)    MUTUAL WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT

16



--------------------------------------------------------------------------------



OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13(C).
(d)    Entire Agreement; Third-Party Beneficiaries. This Agreement (including
agreements and exhibits incorporated herein), together with the other
Transaction Documents, contains the entire agreement between the Parties with
respect to the subject matter hereof and thereof, and there are no agreements,
understandings, representations or warranties between the Parties with respect
to the subject matter hereof or thereof other than those set forth or referred
to herein or therein. The Parties agree that prior drafts of this Agreement and
the other Transaction Documents will be deemed not to provide any evidence as to
the meaning of any provision hereof or the intent of the Parties with respect
hereto. Except with respect to the parties entitled to indemnification set forth
in Section 3(b) hereof and for the beneficiaries of the release set forth in
Section 7 hereof, this Agreement is not intended to confer upon any Person not a
party hereto (and their successors and assigns permitted by Section 13(g)) any
rights or remedies hereunder.
(e)    Expenses and Payments. All legal and other costs and expenses incurred in
connection with this Agreement and the Transaction Documents and the
Transactions shall be paid by the Party incurring such costs and expenses;
provided that DRII shall reimburse the SJC Parties for the reasonable,
documented out-of-pocket expenses incurred by the SJC Parties for legal,
accounting, tax and advisory services provided to the SJC Parties in connection
with this Agreement and the Transaction Documents and the Transactions. All
payments of money to be made pursuant to this Agreement shall be made in U.S.
Dollars.
(f)    Notices. All notices, consents, elections and other communications
hereunder shall be sufficiently given for any purpose hereunder only if in
writing and delivered personally or sent pre-paid by nationally-recognized
overnight delivery service for next business day delivery, to the appropriate
address or number set forth on Exhibit B hereto. Each such notice, consent,
election or other communication shall be effective when received by the
addressee thereof in the case of personal service, or, if sent by overnight
delivery service as described herein, the next business day after deposit with
such service. Notices to each of the Parties shall be addressed as set forth on
Exhibit B or at such other address and to the attention of such other Person as
any such Party may designate by written notice to the other Parties.
(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns;
provided, however, that no Party shall assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
each other Party, except that any of the DRII Parties may transfer any of

17



--------------------------------------------------------------------------------



its rights or obligations hereunder to any of its Affiliates without the consent
of any other Party; provided, further, however, that notwithstanding any
assignment, such DRII Party shall remain liable for its obligations under this
Agreement.
(h)    Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by all of the Parties.
The DRII Parties may waive compliance by the Subject Parties, and the SJC
Parties may waive compliance by DRII Parties, with any term or provision of this
Agreement on the part of such Parties to be performed or complied with, but only
by an instrument in writing signed by the Parties waiving compliance with such
term or provision.
(i)    Further Assurances. Upon the reasonable request of any Party, each other
Party will: (i) execute and deliver to the other Parties such other documents,
releases, assignments and other instruments as may be reasonably required to
effectuate this Agreement and the other Transaction Documents; and (ii) take all
other actions reasonably necessary to fulfill the intent and purpose of this
Agreement and the other Transaction Documents and the Transactions.
(j)    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
(k)    Acknowledgement as to Polo Towers. The Parties hereby acknowledge that
Polo Towers is party to this Agreement solely with respect to the assignment of
the Polo Towers’ Article 8 Rights to DRC pursuant to the Assignment Agreement,
as contemplated hereby, and Polo Towers shall not have any rights or obligations
under this Agreement other than with respect to Sections 1(a)(ii), 1(b) and 10
hereof.
(l)    Interpretation.
(i)    The section and article headings contained in this Agreement are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.
(ii)    When a reference is made to an article, section, exhibit or schedule,
such reference shall be to an article, section, exhibit or schedule of this
Agreement, unless clearly indicated otherwise.
(iii)    The preamble, recitals and Exhibits contained, identified or referenced
in, or attached to, this Agreement are incorporated herein by reference and made
a part hereof.
(iv)    Whenever the words “include,” “includes” or “including” are used, they
shall be deemed to be followed by the words “without limitation.”

18



--------------------------------------------------------------------------------



(v)    The words “hereof,” “herein” and “herewith” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless clearly indicated otherwise.
(vi)    The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
(vii)    A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s successors and permitted assigns.
(viii)    A reference to any legislation or to any provision of any legislation
shall include any amendment thereto, modification thereof or re-enactment
thereof, and all regulations and statutory instruments issued thereunder or
pursuant thereto.
(ix)    The language used in this Agreement will be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction will be applied against any Party.
[Signature page follows.]





19



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Master Agreement as of
the date first written above.
DIAMOND RESORTS INTERNATIONAL, INC.,
 
By:
/s/ Howard S. Lanznar
Name:
Howard S. Lanznar
Title:
EVP & Chief Administrative Officer
 
 

DIAMOND RESORTS CORPORATION
 
By:
/s/ Howard S. Lanznar
Name:
Howard S. Lanznar
Title:
Executive Vice President
 
 

HOSPITALITY MANAGEMENT AND CONSULTING SERVICE, L.L.C.
By Cloobeck Companies, LLC, its Manager
 
By:
/s/ Michael Kern
Name:
Michael Kern
Title:
Manager
 
 
 
/s/ Stephen J. Cloobeck
 
Stephen J. Cloobeck
 
 

CLOOBECK COMPANIES, LLC
 
By:
/s/ Michael Kern
Name:
Michael Kern
Title:
Manager
 
 


[Signature Page to Master Agreement]





--------------------------------------------------------------------------------



JHJM NEVADA I, LLC
 
By:
/s/ Stephen J. Cloobeck
Name:
Stephen J. Cloobeck
Title:
Manager
 
 

Solely for purposes of Sections 1(a)(ii), 1(b) and 10 of this Master Agreement
 
NEVADA RESORT PROPERTIES POLO TOWERS LIMITED PARTNERSHIP
 
 
By:
C & J Enterprises, LLC
Its:
General Partner
 
By:
/s/ Stephen J. Cloobeck
Name:
Stephen J. Cloobeck
Title:
Managing Member









 



[Signature Page to Master Agreement]





--------------------------------------------------------------------------------




EXHIBIT A
Dawn Richey
Dale Hinton
Kathy Wheeler








--------------------------------------------------------------------------------



EXHIBIT B


Notices to any of the SJC Parties or Polo Towers shall be addressed to:


c/o Stephen J. Cloobeck
10600 West Charleston Blvd.
Las Vegas, NV 89135


With a copy to:


Glaser Weil Fink Howard Avchen & Shapiro LLP
10250 Constellation Blvd., 19th Floor
Los Angeles, California 90067
Attn: Patricia L. Glaser
Jeffrey C. Soza


Notices to either DRII Party or HMCS shall be addressed to:
Diamond Resorts International, Inc.,
Diamond Resorts Corporation, or
Hospitality Management and Consulting Service, L.L.C., as applicable
10600 West Charleston Blvd.
Las Vegas, Nevada 89135
Attn: Howard S. Lanznar, Executive Vice President & Chief Administrative Officer
Jared T. Finkelstein, Senior Vice President and General Counsel


with a copy to:
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661
Attn: Mark D. Wood












